DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Note that a limitation followed by linking terms ‘may be’ is considered indefinite since the resulting claim dose not clearly set forth the metes and bounds of the patent protection desired.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
IN THE CLAIMS:
	Claim 11, lines 14-15, “that may be imposed” has been changed to –imposable--.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect claims 1 and 11, the reason for the allowance of claims is the inclusion of the limitation of: at least one pressure-sealed perforating module installed within the central passage of the outer sleeve having a shaped charge sealed therein and wherein the installation of the pressure-sealed perforating module within the outer sleeve is configured to substantially eliminate the transfer of tensile or compressive forces imposable on or by the tool string onto the at least one pressure-sealed perforating module in claim 1, and a plurality of separate pressure-sealed perforating modules installed within the central passage of the outer sleeve, each pressure-sealed perforating module having a shaped charge therein and wherein the installation of the pressure-sealed perforating module within the outer sleeve is arranged in a manner that substantially eliminates tensile or compressive forces imposable on or by the tool string to be transmitted to or imposed upon any pressure-sealed perforating module in claim 11. It is this limitation found in the claims, as it is claimed in the combination that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art. Claims 2-10 and 12-20 allowed as being respectively dependent on claims 1 and 11.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG-SUK (PHILIP) RO whose telephone number is (571)270-5466. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on 571-272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YONG-SUK (PHILIP) RO/Primary Examiner, Art Unit 3676